I agree with the opinion in all respects and write separately only to underscore what I perceive to be the underlying impetus for this litigation. *Page 118 
My perception is that there can be an arguable sociological downside to the public policy inherent in the grandparent-visitation statute. The problem is that strain and stress can impinge upon second or subsequent marriages where children of previous marriages are being blended into a new family unit (generally a desirable policy), and where grandparents who are granted visitation rights choose not to accept the fact or desirability of the new unit. The grandparents' actions and attitudes could thus create a contrary or interfering influence to the knitting process of the newly formed family unit. Such could be unwitting or contrived and have unsettling consequences. This downside, while not specifically recognized in the legislation, could, in a given case, ultimately result in detriment to the best interests of the child.
I recognize this problematic aspect of modern culture, but do not find the factual evidence in this case to reflect such detriment, nor do I find a clear challenge to the constitutionality of R.C. 3109.051.13
13 See Von Eiff v. Azicri, (Fla. 1998), 720 So. 2d 510.